Ireland, J.
(concurring). I do not disagree that our result is compelled by the procedural posture of this case and the record before the motion judge. Nonetheless, I write separately to *768voice my concern regarding the lack of progress in providing a sufficient education to all children educated with public funds in the ten years since this court decided McDuffy v. Secretary of the Executive Office of Educ., 415 Mass. 545 (1993). In other contexts, I have expressed concern for the well-being of our children. See, e.g., Barnett v. Lynn, 433 Mass. 662, 667-668 (2001) (Ireland, J., concurring) (city officials should be expected to take reasonable measures to protect children when they have advance notice of danger); Brum v. Dartmouth, 428 Mass. 684, 708-710 (1999) (Ireland, J., concurring, with whom Abrams and Marshall, JJ., joined) (school officials should take steps to protect children from harm where they have advance notice of danger).
The education of our children is no less a compelling issue than their physical safety. “Local schools he at the heart of our communities. Each morning, parents across the Commonwealth send their children off to school. They entrust the schools with nothing less than the safety and well-being of those most dear to them ■— their own children. No arm of government touches more closely the core of our families and our children than our schools.” Brum v. Dartmouth, supra at 709 (Ireland, J., concurring).
As the court recalled, ante at 754 & note 5, the McDuffy court held that it was the constitutional “duty” of the legislative and executive branches to provide sufficient education in multiple areas “for all [the Commonwealth’s] children, rich and poor, in every city and town.” McDuffy v. Secretary of the Executive Office of Educ., supra at 606, 617-619. The McDuffy court left it to the Legislature (and executive branch) “to define the precise nature of the task which they face in fulfilling their constitutional duty to educate our children today, and in the future.” Id. at 620.
Declaring that providing a “public education system of sufficient quality to all children [is] a paramount goal,” the Education Reform Act of 1993 (Act), St. 1993, c. 71, amending G. L. c. 69, § 1, gave specificity to the McDuffy requirements. Ante at 754. The Act required, inter alla, curriculum frameworks, objective assessments of both students and schools, and academic standards in core subjects (mathematics, English, science and technology, history and social science, foreign languages and *769the arts). G. L. c. 69, §§ ID, IE, II. Ante at 755. Annual assessment of the performance of both school districts and individual public schools in improving or failing to improve, inter alla, student competencies in the core subjects is required. G. L. c. 69, § II. Ante at 756.
In this case, there are many claims asserted by the plaintiffs that have yet to be tested at trial. On the record before us today, we know that (1) the current use of the Massachusetts Comprehensive Assessment System (MCAS) examination means that some core subjects have been omitted from the requisite competency determination;1 2(2) “the record is devoid of evidence about when the board plans fully to implement the Act’s curriculum provisions by incorporating the remaining core subjects into the competency determination” 2 (3) “alternative routes to a high school diploma, theoretically available through a ‘performance appeal’ or an ‘alternate assessment,’ as a practical matter are closed to almost all students, particularly those with significant learning disabilities”;3 (4) there is a “considerable] ” disparity in pass rates for different subgroups within the Commonwealth, as well as between urban and *770suburban schools, and between different types of schools;* *4 and (5) there is no system in place to assess the performance of the schools in core subjects not tested by the MCAS examination.5
The education of our children is of “crucial importance.” Brum v. Dartmouth supra at 709 (Ireland, J., concurring), quoting Care & Protection of Charles, 399 Mass. 324, 334-335 (1987). “[T]he framers’ decision to place the provisions concerning education in ‘The Frame of Government’ — rather than in the ‘Declaration of Rights’ — demonstrates that the framers conceived of education as fundamentally related to the very existence of government. . . [because] [education ... is the means of diffusing wisdom, knowledge, and virtue, [and], therefore a prerequisite for the existence and survival of the Commonwealth.” McDuffy v. Secretary of the Executive Office of Educ., supra at 565-566.
I am concerned that in the ten years since the McDuffy case *771was decided and the Legislature declared education of our children to be a “paramount goal,” St. 1993, c. 71, § 27, progress toward providing education in all core subjects to all the Commonwealth’s students educated with public funds, disabled and nondisabled, rich and poor, and of every race and ethnicity, has not advanced more. Schools are not being assessed on their performance in teaching core subjects beyond English and mathematics. In the best of circumstances, it will be 2009 before four of the five core subjects will become part of the assessment, sixteen years after the 1993 McDuffy decision and the 1993 Act.6 See note 2, supra. The availability of the competency determinations as an assessment instrument is only the first step in remedying poor school performance. How long it will take poorly performing schools or school districts to then be identified and reviewed, and measures to be taken to make them accountable for the education of their students, is unknown.7 These delays do not seem to be in keeping with McDuffy mandates or the Act, both of which addressed a “state of emergency” in the Massachusetts education system identified in 1991 by the board itself. McDuffy v. Secretary of the Executive Office of Educ., supra at 552.

 As the court points out, ante at 759, the decision to narrow the MCAS examination to two subjects was in part due to student failure rates in 1998 and 1999: a science and technology test was administered to eighth and tenth grade students in both years, and eighth grade students were tested in history in 1999.


At oral argument, the assistant attorney general admitted that there was no plan in the written record before the trial court for phasing in other core subjects. The defendants submitted to this court a memorandum from the Commissioner of Education to the members of the Board of Education, dated April 22, 2003, which states, “I recommend that Science and Technology/ Engineering not become part of the competency determination standard any earlier than the spring 2007 (Class of 2009), and that U.S. History not become part of the competency determination standard any earlier than the spring 2009 (Class of 2011). . . . Foreign languages will be included as part of the competency determination, but this is a longer-term objective.” This memorandum was sent to the board after the judge’s decision on the plaintiff’s motion for a preliminary injunction. The assistant attorney general also agreed at oral argument that the memorandum reflected the current commissioner’s thinking and did not deny that a new commissioner could change the dates of implementation of the competency determination.


For example, the defendants point out that in the class of 2003, 632 students with disabilities have had alternative assessment in-depth portfolio review. Eight students have passed the English component, three have passed the mathematics portion, and one student has passed both. The defendants cite *770cost as one of the reasons that using portfolios “across-the-board . . . [is] thoroughly impracticable.”


The judge noted: “For example, the rate is 67% for limited English proficient students, 69% for students with disabilities, 75% for African-American/black students, 90% for Asian students, 70% for Hispanic students, 91% for Native American students, and 94% for white students. The competency determination rates also vary by type of school, with a rate of 86% for students in vocational/technical schools, 79% for students in urban schools and 94% for students in non-urban schools.” These statistics are the department’s own, from a March, 2003, progress report submitted by the defendants to the trial court.


At oral argument, the assistant attorney general, in response to a question about how the schools are being assessed in the competencies not being tested, offered that “there already [were] data" in the lower grades, but that the “primary focus” has been on mathematics and English. Moreover, in the record, the defendants admit that the MCAS examination is “the primary criterion” to determine whether a school is a candidate for a panel review.
I also take note of the fact that, on November 25, 2003, for the first time, the commissioner recommended, and the board adopted, a proposal to declare two school districts (Holyoke and Winchendon) “underperforming.” Two other school districts have been placed on a “watch” status (North Adams and the Joseph P. Keefe Technical School in Framingham). See 2 Systems Deemed “Underperforming,” Boston Globe, Nov. 26, 2003, at B4; 2 State School Districts Called Low-Achieving, Boston Globe, Nov. 22, 2003, at Al and B8; Romney Tackles “Civil Rights” Issue in State School, Boston Herald, Nov. 25, 2003, at 4. Winchendon and Holyoke were two of the school districts considered in the McDuffy case. McDuffy v. Secretary of the Executive Office of Educ., 415 Mass. 545, 545 n.l (1993).


From the 1998 and 1999 failure rates of students taking science and technology and history sections of the MCAS examination, see note 1, supra, one may speculate that students are not being properly educated in those subjects. Moreover, the defendants point out that until there is testing that holds students accountable, many students are not motivated to apply themselves.


As noted, see note 5, supra, ten years after the McDuffy case and the Act, Winchendon and Holyoke have been identified as underperforming school districts. This determination has triggered a process of gathering data and drawing up plans for improvement. The schools are being given two to three years to improve or face State takeover. I point this out, not as criticism of the process, but merely to emphasize the amount of time the process takes.